IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON


           DAVID C. JAYNE v. BASS ANNIE COSMETIC BOAT REPAIR

                         Appeal from the Circuit Court for Shelby County
                          No. CT00505812 Robert L. Childers, Judge

                                 ________________________________

                    No. W2015-02008-COA-R3-CV – Filed February 11, 2016
                            _________________________________

Because the order appealed is not a final judgment, we must dismiss this appeal for lack of
jurisdiction.

                    Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ARNOLD B. GOLDIN, BRANDON O. GIBSON, AND KENNY ARMSTRONG, JJ.

Scott A. Kramer, Memphis, Tennessee, for the appellant, David C. Jayne.

Sarah Johnson Carter, Memphis, Tennessee, for the appellee, Bass Annie Cosmetic Boat
Repair.

                                      MEMORANDUM OPINION1

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final


1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

           This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
           modify the actions of the trial court by memorandum opinion when a formal opinion would
           have no precedential value. When a case is decided by memorandum opinion it shall be
           designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited or
           relied on for any reason in any unrelated case.
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990).

        Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, we could find nothing in the record reflecting that the trial
court adjudicated the claim for attorney fees as set forth in the “Response to Action to
Recover Personal Property and Amended Civil Warrant” filed in the trial court on August 5,
2015.

        Thus, by Order entered on January 6, 2016, the Court directed Appellant David C.
Jayne to either obtain entry of a final judgment in the trial court or else show cause why this
appeal should not be dismissed for failure to appeal an appealable order or judgment. On
January 13, 2016, the Clerk of this Court received a supplemental record containing a copy of
the trial court’s order entered on September 14, 2015. That order is the subject of this appeal
and was already a part of the appellate record. As of this date, there is nothing before the
Court indicating that Appellant complied with our Order of January 6, 2016, and obtained
entry of an order adjudicating the claim for attorney fees. Consequently, the Court does not
have subject matter jurisdiction of this matter and the appeal must be dismissed.

                                         Conclusion

       Because the trial court has not yet entered a final judgment, the appeal is dismissed
without prejudice and the case remanded to the trial court for further proceedings consistent
with this Opinion. Should a new appeal be filed, the Clerk of this Court shall, upon request of
either party, consolidate the record in this appeal with the record filed in the new appeal.
Costs of this appeal are taxed to the appellant, David C. Jayne, and the surety for which
execution may issue, if necessary.

                                           PER CURIAM




                                             -2-